Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Danny Merriweather, Jr., appeals the district court’s denial of his self-styled “Motion to Dismiss Indictment, Information or Complaint Pursuant to the Interstate Agreement on Detainers Act Section IV(e).” On appeal, we confine our review to the issues raised in the Appellant’s brief. See 4th Cir. R. 34(b). Because Merriweather’s informal brief does not challenge the basis for the district court’s disposition, Merriweather has forfeited appellate review of the court’s order. Accordingly, we affirm the district court’s judgment. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.